NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 08a0561n.06
                          Filed: September 16, 2008

                                            No. 07-6415

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


CINDY G. TURNMIRE,                                        )
                                                          )        ON APPEAL FROM THE
       Plaintiff-Appellant,                               )        UNITED STATES DISTRICT
                                                          )        COURT     FOR     THE
v.                                                        )        WESTERN DISTRICT OF
                                                          )        TENNESSEE
COMMISSIONER OF SOCIAL SECURITY,                          )
                                                          )            MEMORANDUM
       Defendant-Appellee.                                )              OPINION




       BEFORE:         GUY, RYAN and McKEAGUE, Circuit Judges.

       PER CURIAM. Plaintiff-appellant Cindy G. Turnmire appeals from the district court’s

September 21, 2007 judgment upholding the decision of the Commissioner of Social Security

granting in part and denying in part her application for disability insurance benefits.          The

Commissioner determined that Turnmire was under a disability and entitled to disability insurance

benefits for the period February 26, 2001 through May 22, 2003, but had regained the residual

functional capacity to perform her past relevant work by May 23, 2003. The district court affirmed

the Commissioner’s decision, finding the conclusion that plaintiff had ceased to be under a disability

as of May 23, 2003 is supported by substantial evidence. The district court also ruled that additional

evidence presented to the Commissioner after the administrative law judge had completed the
No. 07-6415
Turnmire v. Commissioner of Social Security

hearing and rendered his decision does not warrant remand for reconsideration pursuant to 42 U.S.C.

§ 405(g) because the evidence is not “material.”

       Having duly considered the district court’s opinion and the administrative record in light of

the arguments advanced on appeal, we find no error.1 The district court’s conclusions (1) that the

Commissioner’s decision is supported by substantial evidence, and (2) that the additional evidence

submitted by Turnmire does not warrant remand are clearly explained in its opinion and in the report

and recommendation adopted by the district court. In our opinion, every objection now raised by

appellant Turnmire is satisfactorily and properly answered within the four corners of the district

court’s ruling. Any additional opinion from this court would be purely duplicative.

       Accordingly, we hereby AFFIRM the district court’s judgment on the reasoning set forth in

its opinion.




       1
          We do not have the prerogative to consider the factual merits of plaintiff’s application de
novo, or to resolve conflicts in evidence, or to decide questions of credibility. Walters v. Comm’r
of Social Sec., 127 F.3d 525, 528 (6th Cir. 1997). Our review is limited to determining whether the
district court erred in finding that the Commissioner’s decision is supported by substantial evidence.
Id. “Substantial evidence” is “such relevant evidence as a reasonable mind might accept as adequate
to support a conclusion.” Id. (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). In
determining whether substantial evidence supports the Commissioner’s decision, we review the
administrative record as a whole, but we may not reverse the Commissioner’s decision merely
because there exists substantial evidence that supports a different conclusion. Buxton v. Halter, 246
F.3d 762, 772 (6th Cir. 2001).

                                                -2-